This document was signed electronically on April 12, 2019, which may be different from its
entry on the record.


IT IS SO ORDERED.

Dated: April 12, 2019




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 In re                                              )
                                                    )      Case No. 17-52862
 JASON MICHAEL DOMONKAS,                            )
                                                    )      Chapter 13
                 Debtor.                            )
                                                    )      Judge Alan M. Koschik

                        ORDER SETTING DEADLINE FOR FILING
                      COMPLAINT PURSUANT TO SECTION 523(a)(6)

         On April 12, 2019, Jason Michael Domonkas (the “Debtor”), by and through Counsel,

filed a motion requesting the Court to enter an order granting the Debtor a hardship discharge

under 11 U.S.C. § 1328(b) (Docket No. 30). Pursuant to Federal Rule of Bankruptcy Procedure

4007(d),

         On motion by a debtor for a discharge under Section 1328(b), the court shall enter an
         order fixing the time to file a complaint to determine the dischargeability of any debt
         under Section 523(a)(6) and shall give no less than 30 days’ notice of the time fixed to all
         creditors in the manner provided in Rule 2002.

Therefore, any complaint asserting the non-dischargeability of any debt under Section 523(a)(6)

must be filed no later than May 17, 2019.

                                                ###



17-52862-amk        Doc 33     FILED 04/12/19       ENTERED 04/15/19 08:09:54           Page 1 of 1
